2Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The election is noted. Claims 18-25 are withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) In claims 1, 7, 9, 15 and 17,  ‘characteristic’ is unclear as to what it means and why it is necessary. How is it different from a normal dimension? Are certain materials intended to be excluded? If so, what?
B) The current of claim 1 is not clear. Shouldn’t some metal have to flow upwards due to pressure influences? Isnt the bath actually circulating? Moreover, claim 6 directly contradicts this verbiage.
C) Claim 4 lacks antecedent for ‘the molten metal’. Similarly, claim 5 lacks antecedent for ‘the molten salt’.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. 20150151274 taken with Desai et al. 10851307.
Lee teaches, especially in fig. 1 and pg. 3, a reactor having a metal bath, circulation pumps and a metal reservoir which injects metal to the top (‘opposite the first layer’, which is on the reactor bottom). Note also a slag and carbon top layer. This differs in not using methane, however Desai teaches, especially in col. 8-10, a circulating bath reactor to make hydrogen. Using methane of Desai in the reactor of Lee is obvious to make hydrogen; alternatively, using the reactor system of Lee in the process of Desai is obvious to provide a circulating bath.
As to claim 6, this merely recites the fact of physics; that a particle will move more readily if there isn’t a force pushing to retard its motion. As to the carbon size, no difference is seen since the methane and bath are the same, noting that the specification indicates that the claimed size was theoretically calculated.

s 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee/Desai as applied to claims 1-7 above.
The above references do not teach an impeller to move the metal, however, one is obvious to assist in the circulation/movement of the metal indicated as desirable 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Parkinson Princeton article.
Parkinson teaches, especially on pg. 15, a metal bath reactor having baffles to divide the internal portion, and differs only in not explicitly teaching removing/recovering the carbon. Doing so is obvious to recover a potentially valuable material. No difference is seen in the carbon size for the reasons noted above.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Parkinson Princeton article taken with Lee ‘274.
 Parkinson teaches, especially on pg. 15, a metal bath reactor having baffles to divide the internal portion but does not teach the carbon removal holes. However Lee teaches, see para 47, a filter to remove carbon. Using it is obvious to recover the carbon.




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736